Citation Nr: 0931861	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, accessory muscle disability, left 
ankle postoperative.

2.  Entitlement to an initially compensable evaluation for 
psoriasis.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 2000 to May 
2007.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia.  The Veteran's claims file comes 
from the VA Regional Office in Louisville, Kentucky (RO).

The issue of entitlement to an initially compensable 
evaluation for psoriasis is addressed in the Remand portion 
of the decision below and is remanded to the RO via the 
Appeals Management Center, in Washington, DC.


FINDING OF FACT

The Veteran's postoperative residuals of a left ankle 
accessory muscle disability include a scar with tenderness on 
palpation, occasional stiffness, and pain in the incision 
site; and limitation of motion to 10 degrees on dorsiflexion 
and 25 degree on plantar flexion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a postoperative residual scar of a left ankle 
accessory muscle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).

2.  The criteria for a separate evaluation for postoperative 
residual limitation of motion of a left ankle accessory 
muscle disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in April 2007 satisfied the duty to notify provisions.  An 
additional letter was also provided to the Veteran in May 
2008, after which the claim was re-adjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran's service treatment records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  VA examinations were provided to 
the Veteran in connection with his claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).


In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the Veteran's postoperative residuals of a 
left ankle accessory muscle disability because the appeal of 
this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for postoperative residuals of a left ankle accessory muscle 
disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Id. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
staged ratings may be assigned for separate periods of time.  
Id.

Service connection for postoperative residuals of a left 
ankle accessory muscle disability was granted by a June 2007 
rating decision and a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.118, Diagnostic Code 7804, effective May 
17, 2007.

A May 2007 VA general medical examination report noted that 
the Veteran's claims file and medical records had not been 
reviewed.  The Veteran reported a left ankle disorder that 
began in 2001 as a result of walking and running for years 
while on active military duty.  The Veteran reported that he 
had surgery in 2005 during service to remove an inflamed 
accessory muscle of the left ankle.  The Veteran reported a 
left ankle scar on the medial side with occasional stiffness 
and pain at the incision site.  Additionally, the examiner 
noted tenderness on palpation of the left medial aspect of 
the left ankle from prior surgery.

On physical examination, the Veteran's gait was normal and 
his left side muscle strength was "5."  The examiner noted 
a left ankle scar but no swelling, effusion, tenderness, or 
laxity of the joints.  The examiner noted that a June 2005 
Magnetic Resonance Imaging (MRI) report noted "synovial 
cysts along posterior and lateral talar calcaneal joint space 
and accessory muscle along medial posterior ankle inserting 
on medial aspect of calcaneous."  The diagnosis was 
accessory muscle left ankle with no significant effects on 
the Veteran's usual occupation.  The examiner noted mild 
effects on the Veteran's usual sports activities.

In the October 2007 Notice of Disagreement, the Veteran 
reported pain and loss of sensation at the incision site on 
his left ankle.  The Veteran stated that he was unable to 
stand on his left leg in the mornings because he could not 
support his weight without extreme pain and that he was 
unable to run.  The Veteran reported swelling in his ankle 
after standing all day at work and that he was unable to play 
with his children due to the pain in his left ankle.

In the May 2008 Appeal to the Board, the Veteran reported 
that his ankle pain hindered his daily activities.  The 
Veteran reported chronic pain and swelling in his left ankle 
and an inability to run.

A June 2008 VA joints examination report stated that the 
Veteran's claims file and medical records were not reviewed.  
The Veteran reported swelling in his lower left leg since 
2001 and surgery in 2005 to remove an inflamed accessory 
muscle of the left ankle.  The Veteran also reported pain in 
his left ankle, but denied any giving way, instability, or 
stiffness.  The Veteran denied any limitations on walking or 
standing.

On physical examination, the Veteran had left ankle range of 
motion to 15 degrees on dorsiflexion, with pain at 10 
degrees, and to 35 degrees on plantar flexion, with pain at 
30 degrees.  The examiner noted limitation on motion with 
repetitive use due to pain to 10 degrees of dorsiflexion and 
25 degrees of plantar flexion.  The examiner noted that there 
was no loss of bone or part of bone, no inflammatory 
arthritis, and no joint ankylosis.  Additionally, there was 
no instability, tendon abnormality, or crepitation.  On x-ray 
examination, the left ankle was normal and the examiner noted 
that a June 2005 MRI report showed an accessory muscle which 
was removed.

The diagnosis was a history of an inflamed accessory muscle 
of the left lower leg, status post surgical removal in 2005 
with a normal left ankle on x-ray.  The examiner noted no 
significant effects on the Veteran's general occupation, but 
noted a moderate effect on the Veteran's daily activities 
such as exercise, sports, and recreation.

The Veteran's service-connected postoperative residuals of a 
left ankle accessory muscle disability is manifested by a 
scar with tenderness on palpation, occasional stiffness, and 
pain in the incision site, and limitation of motion to 10 
degrees of dorsiflexion and 25 degree of plantar flexion.  
The Veteran's current 10 percent evaluation contemplates a 
superficial scar, painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  This is the highest evaluation 
available under this diagnostic code.  Accordingly, an 
initial evaluation in excess of 10 percent for the Veteran's 
residual scar is not warranted under Diagnostic Code 7804.

An increased evaluation under other potentially applicable 
skin diagnostic codes has been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, the left 
ankle scar is not a disfigurement of the head, face, or neck 
and does not exceed 6 square inches in area.  38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7801 (2008).  In addition, a 10 
percent evaluation is the highest evaluation provided for 
superficial unstable scars and for superficial scars that do 
not cause limited motion.  38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803 (2008).

Diagnostic Code 7805 directs that disability due to other 
scars be rated on limitation of motion of the affected body 
part, or in this case, Diagnostic Code 5271 for limitation of 
motion of the ankle.  However, the medical evidence of record 
does not show that the Veteran's left ankle limitation of 
motion is caused by his scar.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2008).


However, as noted above, the medical evidence of record 
clearly shows that the Veteran experiences left ankle 
limitation of motion.  Service connection is in effect for 
postoperative residuals of the left ankle.  The medical 
evidence of record shows that left ankle limitation of motion 
is an additional postoperative residual.  The Veteran's left 
ankle is limited in range of motion to 10 degrees of 
dorsiflexion and 25 degree of plantar flexion.  This amounts 
to the loss of nearly 50 percent of normal movement in both 
ranges.  38 C.F.R. § 4.71, Plate II (2008).  As such, 
limitation of motion of the Veteran's left ankle warrants a 
compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Accordingly, a separate evaluation is warranted for 
the Veteran's loss of range of motion for a left ankle 
disorder.
 
As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  Fenderson, 12 Vet. App. at 126.  However, the 
evidence of record shows that symptoms of the Veteran's 
service-connected postoperative residuals of a left ankle 
accessory muscle disability have remained largely unchanged 
since the time of his initial evaluation.  Accordingly, there 
is no basis for staged ratings with respect to this claim.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for postoperative residuals of a left 
ankle accessory muscle disability inadequate.  The Veteran's 
left ankle postoperative scar was evaluated under all 
applicable diagnostic codes, the criteria of which are found 
by the Board to specifically contemplate the Veteran's level 
of disability and symptomatology.  The Veteran's left ankle 
postoperative scar is manifested by tenderness on 
palpitation, occasional stiffness, and pain in the incision 
site.  When comparing the disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the Veteran's symptoms are more than adequately contemplated 
by the disability rating assigned.  A rating in excess of the 
ratings assigned herein is provided for certain 
manifestations of scars, but the medical evidence reflects 
that those manifestations are not present in this case.  
Accordingly, the currently assigned schedular evaluation for 
the Veteran's left ankle postoperative scar is adequate and 
no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996); see also 38 C.F.R. § 4.118, Diagnostic Code 
7804.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for an 
initial rating in excess of 10 percent for the Veteran's left 
ankle postoperative scar, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Massey, 7 Vet. App. at 208.


ORDER

An initial evaluation in excess of 10 percent for 
postoperative residual scar of a left ankle accessory muscle 
disability, is denied.

A separate disability evaluation for the Veteran's 
postoperative residual limitation of motion of a left ankle 
accessory muscle disability is granted, subject to the laws 
and regulations governing the payments of monetary benefits.


REMAND

Service connection for psoriasis was granted by a June 2007 
rating decision and a noncompensable evaluation was assigned 
under 38 C.F.R. § 4.118, Diagnostic Code 7816, effective May 
17, 2007.  The Veteran has consistently stated that his 
psoriasis symptoms are worse during the colder and winter 
months.  In a June 2008 VA skin examination report, the 
examiner noted that the Veteran had "the typical improvement 
during the sunnier months of the year followed by 
exacerbations during the winter."  The examiner noted that 
at the time of the examination, June 2008, the Veteran had 
minimal findings.  Additionally, in an April 2009 VA skin 
examination report, the Veteran reported that "his lesions 
have cleared because it is spring time."  After physical 
examination, the diagnosis was "[p]soriasis vulgaris with 
flares in the winter, currently clear except for mild hand 
involvement."  The examiner specifically stated that the 
Veteran

needs to have photographs and evaluation 
of the body surface area when this is 
flared (winter time).  Please make 
arrangements for this to be done so he 
can come and have the body surface area 
estimated and get clinical photographs 
done in our medical photography 
department when his skin lesions are at 
their worst.  This will probably be next 
winter.

The medical evidence of record shows that the Veteran's 
psoriasis has never been examined during an active stage.  
Accordingly, the medical evidence of record is insufficient 
to allow a proper evaluation of the current severity of the 
Veteran's psoriasis.  See Ardison v. Brown, 2 Vet. App. 405 
(1994) (holding that in evaluating disabilities that are 
subject to periodic exacerbations or outbreaks, an 
examination should be scheduled during such an exacerbation).  
As such, an additional VA examination is required to 
determine the severity of the Veteran's psoriasis while it is 
active.

Accordingly, the case is remanded for the following action:

1.	The Veteran must be afforded the 
appropriate VA examination to determine 
the severity of his service-connected 
psoriasis.  This examination must be 
scheduled during a period of flare-up 
of this condition, which is likely to 
be during the winter months.  The 
examining facility must be fully 
informed of the unusual requirements in 
this case and communicate with the 
Veteran as necessary to maximize the 
likelihood of performing the 
examination during a flare-up of the 
claimed condition.  Appropriate 
instructions must be provided to the 
Veteran in this regard.  The claims 
file must be made available to and 
reviewed by the examiner.  Any 
indicated diagnostic tests and studies 
must be accomplished.  All pertinent 
symptomatology and findings must be 
reported in detail.  The examiner must 
specifically state the percentage of 
the exposed areas affected and the 
percentage of the entire body affected.  
The examiner must also state whether 
the Veteran requires systemic therapy 
for his psoriasis, such as 
corticosteroids or other 
immunosuppressive drugs, and if so the 
duration of this therapy.  Any opinion 
provided must include an explanation of 
the basis for the opinion.  If any of 
the above requested opinions cannot be 
made without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


